 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED }}
UNITED STATES DISTRICT COURT DOC #:
S Se nr
OUTHERN DISTRICT OF NEW YORK x DATE RED: //# orp
=
NOEL CINTRO-PADILLA, : 19-cv-8907 (LAK) (RWL)
Order
Plaintiff,
- against -
THE CITY OF NEW YORK, et al.,
Defendants. :
x

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This Order addresses Defendants’ motion to transfer this case to the Eastern
District of New York pursuant to 28 U.S.C. § 1404(a). Defendants’ motion is GRANTED.

Plaintiff resides in the Eastern District, all the events described in the complaint
occurred in the Eastern District, and the three individual defendant officers each work in
the Eastern District. Convenience of the parties and witnesses and the interests of justice
thus favor transfer.

The only reason provided by Plaintiff for denying transfer is that defense counsel
is located in the Southern District, and Plaintiff counsel's office is located in Manhattan
just two blocks from the federal courthouse. While Plaintiffs choice of forum ordinarily
deserves considerable deference, that is far less so where, as here, the district chosen is
not the Plaintiffs home district. Meanwhile, convenience of the parties’ attorneys
generally is given little to no consideration in the weighing of interests. Plaintiff argues,
however, that maintaining venue in this District will benefit not merely him but rather all of

his clients as he will be able to conduct virtually all of his cases in a single courthouse
that is nearest him, thereby allowing him to appear at more court conferences in less time

 

and devote more time to representing his clients. That theoretically may be so, but it does
not sufficiently counter the other factors that favor transfer to the Eastern District.

This Court also is guided in this particular case by the decision of Judge Kaplan,
who is the presiding District Judge in this case, in Montgomery v. City of New York, No.
19-CV-1088 (LAK), Dkt. 8 (S.D.N.Y. Feb. 19, 2019). In that decision, virtually
indistinguishable from this one on the relevant facts and litigated by the very same Plaintiff
counsel in this case, Judge Kaplan rejected Plaintiff's convenience-of-counsel arguments
and transferred the case to the Eastern District.

Plaintiff points out that after Judge Kaplan’s decision in Montgomery, another
Judge in this District reached a different result, denying transfer in a similar case brought
by the same Plaintiff counsel as here and Montgomery. See Savarese v. City of New
York, No. 18-CV-5956 (ER), 2019 WL 2482387 (S.D.N.Y. June 13, 2019). Plaintiff also
observes that the opinion in Savarese is far more developed, at least on paper, than that
in Montgomery and warrants denying transfer here. As Defendants note, however,
Savarese did not present as strong a case for transfer because, unlike here, some of the
defendant officers in that case worked in the Southern District.

Accordingly, the Court finds that Defendants have clearly and convincingly
demonstrated that, in this specific instance, transfer is appropriate. Defendants’ motion
is GRANTED, and this case shall be transferred to the Eastern District of New York. The
Clerk of Court is respectfully requested to terminate the motion at Dkt. 21 and transfer the
case.

Dated: February 14, 2020
New York, New York
SO ORDERED:

 

 
  

essen 2 /y /: 27z0

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Copies transmitted to all counsel of record.
